               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MAXWELL KADEL; JASON FLECK;
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK and            Case No. 1:19-cv-00272-LCB-LPA
ALEXIS THONEN; JULIA MCKEOWN;
MICHAEL D. BUNTING, JR.; C.B., by his
next friends and parents, MICHAEL D.
BUNTING, JR. and SHELLEY K. BUNTING;             PLAINTIFFS’ SUGGESTION OF
and SAM SILVAINE,                                 SUBSEQUENTLY DECIDED
                                                        AUTHORITY
                          Plaintiffs,

                     v.

DALE FOLWELL, in his official capacity as
State Treasurer of North Carolina; DEE
JONES, in her official capacity as Executive
Administrator of the North Carolina State
Health Plan for Teachers and State Employees;
UNIVERSITY OF NORTH CAROLINA AT
CHAPEL HILL; NORTH CAROLINA
STATE UNIVERSITY; UNIVERSITY OF
NORTH CAROLINA AT GREENSBORO;
and NORTH CAROLINA STATE HEALTH
PLAN FOR TEACHERS AND STATE
EMPLOYEES,

                          Defendants.




                                         1


    Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 1 of 22
   PLAINTIFFS’ SUGGESTION OF SUBSEQUENTLY DECIDED AUTHORITY

       Pursuant to Local Rule 7.3(i), Plaintiffs Maxwell Kadel, Jason Fleck, Connor

Thonen-Fleck, Julia McKeown, Michael D. Bunting, Jr., C.B., and Sam Silvaine

(collectively, the “Plaintiffs’), respectfully submit this suggestion of subsequently

decided authority as an addendum to their briefs in opposition to Defendants’ motions to

dismiss. (ECF No. 34, 35)

       Plaintiffs filed their briefs on August 9, 2019. The opinion and order in Toomey v.

State of Arizona, No. 4:19-CV-00035-RM-LAB (D. Ariz.), was issued on December 23,

2019. A copy of the opinion and order is attached hereto as Exhibit A

                                            ***




                                              2


      Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 2 of 22
Dated: January 2, 2020                         Respectfully submitted,

/s/ Amy E. Richardson
Amy E. Richardson                              Meredith Taylor Brown*
N.C. State Bar No. 28768                       Omar Gonzalez-Pagan*
HARRIS, WILTSHIRE & GRANNIS LLP                LAMBDA LEGAL DEFENSE AND
1033 Wade Avenue, Suite 100                       EDUCATION FUND, INC.
Raleigh, NC 27605-1155                         120 Wall Street, 19th Floor
Telephone: 919-429-7386                        New York, NY 10005
Facsimile: 202-730-1301                        Telephone: 212-809-8585
arichardson@hwglaw com                         Facsimile: 212-809-0055
                                               tbrown@lambdalegal.org
Deepika H. Ravi*                               ogonzalez-pagan@lambdalegal.org
HARRIS, WILTSHIRE & GRANNIS LLP
919 M Street N.W., 8th Floor,                  Tara Borelli*
Washington, D.C. 20036                         LAMBDA LEGAL DEFENSE AND
Telephone: 202-730-1300                           EDUCATION FUND, INC.
Facsimile: 202-730-1301                        730 Peachtree Street NE, Suite 640
dravi@hwglaw.com                               Atlanta, GA 30318-1210
                                               Telephone: 404-897-1880
Noah E. Lewis*                                 Facsimile: 404-897-1884
TRANSGENDER LEGAL DEFENSE AND                  tborelli@lambdalegal.org
   EDUCATION FUND, INC.
20 West 20th Street, Suite 705
New York, NY 10011
Telephone: 646-862-9396
Facsimile: 646-930-5654
nlewis@transgenderlegal org

                                 Counsel for Plaintiffs

* Appearing by special appearance pursuant to L.R. 83.1(d)




                                           3


     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 3 of 22
                            CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all

registered users.

Dated: January 2, 2020                            /s/ Amy E. Richardson
                                                  Amy E. Richardson
                                                  N.C. State Bar No. 28768
                                                  HARRIS, WILTSHIRE & GRANNIS LLP
                                                  1033 Wade Avenue, Suite 100
                                                  Raleigh, NC 27605-1155
                                                  Telephone: 919-429-7386
                                                  Facsimile: 202-730-1301
                                                  arichardson@hwglaw com




                                             3i


      Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 4 of 22
                           EXHIBIT A




Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 5 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6
 7
 8
 9                           IN THE UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12       Russell B Toomey,                             No. CV-19-00035-TUC-RM (LAB)
13                     Plaintiff,                      ORDER
14       v.
15       State of Arizona,
16                     Defendants.
17
18             Pending before the Court are Defendants State of Arizona, Gilbert Davidson, and

19   Paul Shannon’s (collectively, “State Defendants”) Motion to Dismiss (Doc. 24), Magistrate

20   Judge Leslie A. Bowman’s Report and Recommendation (“R&R”) on the Motion to

21   Dismiss (Doc. 46), and the parties’ Objections to the R&R (Docs. 49, 51, 52.)1 The Court

22   held oral argument on October 2, 2019, at which time it took under advisement the Motion,

23   the R&R, and the Objections. (Doc. 65.) For the following reasons, the R&R will be

24   adopted in part, modified in part, and rejected in part, and State Defendants’ Motion to

25   Dismiss will be denied.

26   ....

27   ....

28   1
       Also pending is Plaintiff’s Motion to Certify Class (Doc. 28), which will be resolved
     separately.




     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 6 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 2 of 17



 1      I.      Background
 2           Plaintiff Dr. Russell B. Toomey is a transgendered male. (Doc. 1 at 12.) “He has a
 3   male gender identity, but the sex assigned to him at birth was female.” (Id.) Dr. Toomey
 4   has been living as a male since 2003 and has received medically necessary hormone therapy
 5   and chest reconstruction surgery as treatment for diagnosed gender dysphoria. (Doc. 1 at
 6   12; Doc. 24 at 2.) Dr. Toomey is employed as an Associate Professor at the University of
 7   Arizona. (Doc. 1 at 4.) His health insurance (“the Plan”) is a self-funded plan provided by
 8   the State of Arizona. (Id. at 3, 10.) While the Plan provides coverage for most medically
 9   necessary care, including care related to transsexualism and gender dysphoria such as
10   mental health counseling and hormone therapy, “gender reassignment surgery” is excluded
11   from coverage. (Id. at 3, 10, 13; Doc. 24 at 3.)
12           At the recommendation of his doctor, Dr. Toomey sought preauthorization for a
13   total hysterectomy from his provider, Blue Cross Blue Shield of Arizona (“BCBSAZ”).
14   (Doc. 24 at 3.) BCBSAZ refused to approve the procedure due to the Plan’s exclusion of
15   “gender reassignment surgery.” (Id. at 4.) Subsequently, Dr. Toomey filed an Equal
16   Employment Opportunity Commission (“EEOC”) Charge against the Arizona Board of
17   Regents (“ABOR”) alleging sex discrimination under Title VII. (Doc. 24–1.) Upon
18   receiving a Notice of Right to Sue, he filed this lawsuit. (Doc. 39 at 15.) Plaintiff seeks
19   declaratory relief, “including but not limited to a declaration that Defendants . . . violated
20   Title VII and . . . the Equal Protection Clause,” as well as permanent injunctive relief
21   “requiring Defendants to remove the Plan’s categorical exclusion of coverage for gender
22   reassignment surgery and evaluate whether [Plaintiff’s] . . . surgical care for gender
23   dysphoria is ‘medically necessary’ in accordance with the Plan’s generally applicable
24   standards and procedures.” (Doc. 1 at 22.)
25           State Defendants filed the pending Motion to Dismiss on March 18, 2019. (Doc.
26   24.) State Defendants argue this action should be dismissed because: (1) Plaintiff failed to
27   exhaust the Plan’s internal appeals process before bringing suit; (2) Plaintiff fails to
28   properly state a Title VII sex discrimination claim; (3) Plaintiff fails to properly state a


                                                  -2-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 7 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 3 of 17



 1   Fourteenth Amendment Equal Protection claim; (4) sovereign immunity bars Plaintiff’s
 2   claims against State Defendants; and (5) Plaintiff failed to exhaust his Title VII remedies
 3   because he failed to file an EEOC charge against the State of Arizona or the Arizona
 4   Department of Administration (“ADOA”) (Doc. 24; see also Doc. 41).
 5          On June 24, 2019, Magistrate Judge Bowman issued an R&R recommending that
 6   State Defendants’ Motion to Dismiss be partially granted and partially denied. (Doc. 46.)
 7   The R&R rejects State Defendants’ argument concerning failure to exhaust the Plan’s
 8   internal appeals process, finding that the Plans’ exhaustion provision was ambiguous and
 9   that it was unclear whether the parties intended the appeals process to apply to Title VII
10   and Equal Protection challenges. (Id. at 5.) The R&R recommends dismissing Plaintiff’s
11   Title VII claim as non-viable and therefore does not reach the issue of administrative
12   exhaustion with respect to the Title VII claim. (Id. at 5–8, 11.) The R&R recommends
13   denying State Defendants’ Motion to Dismiss with respect to Plaintiff’s Equal Protection
14   claim on the grounds that Plaintiff has “alleged facts that, if true, could justify a heightened
15   level of scrutiny” under the Equal Protection Clause. (Id. at 9.) With respect to sovereign
16   immunity, the R&R finds that this case “falls comfortably within the Ex Parte Young
17   exception.” (Id. at 10.)
18          All parties filed Objections (Docs. 49; 51; 52) and Plaintiff and State Defendants
19   filed Responses (Docs. 56; 57; 60). Defendants Arizona Board of Regents, Ron Shoopman,
20   Larry Penley, Ram Krishan, Bill Ridenour, Lyndel Manon, Karrin Taylor Robson, Jay
21   Heiler, and Fred DuVal object to the R&R only “to the extent that the dismissal of the Title
22   VII claim does not apply to all parties.” (Doc. 51.) State Defendants object to the R&R’s
23   findings and recommendations regarding Plaintiff’s Equal Protection claim, exhaustion of
24   the Plan’s internal appeals process, and sovereign immunity. (Doc. 52.) Plaintiff objects to
25   the R&R’s findings and recommendations regarding his Title VII claim. (Doc. 49.)
26          On October 22, 2019, Judge Bowman denied State Defendants’ Motion to Stay
27   Proceedings Pending U.S. Supreme Court Decision in R.G. & G.R. Harris Funeral Homes
28   v. EEOC, 2019 WL 1756679 (2019). (Docs. 41, 66.)


                                                  -3-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 8 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 4 of 17



 1      II.      Standard of Review
 2                   A. Review of Report and Recommendation
 3            A district judge “may accept, reject, or modify, in whole or in part, the findings or
 4   recommendations” made by a magistrate judge. 28 U.S.C. § 636(b)(1). The district judge
 5   must “make a de novo determination of those portions” of the magistrate judge’s “report
 6   or specified proposed findings or recommendations to which objection is made.” Id.
 7                   B. Motion to Dismiss
 8            Federal Rule of Civil Procedure 12(b)(6) permits a defendant to file a motion to
 9   dismiss for failure “to state a claim upon which relief can be granted.” Fed. R. Civ. P.
10   12(b)(6). A dismissal under Rule 12(b)(6) “may be based on either a lack of a cognizable
11   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”
12   Johnson v. Riverside Healthare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (internal
13   quotation omitted).     To survive a Rule 12(b)(6) motion, “a complaint must contain
14   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
15   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
16   550 U.S. 544, 570 (2007)). A court evaluating a motion to dismiss must view the complaint
17   “in the light most favorable to the plaintiff.” Abramson v. Brownstein, 897 F.2d 389, 391
18   (9th Cir. 1990). All well-pleaded factual allegations of the complaint must be accepted as
19   true; however, legal conclusions and other conclusory statements are not entitled to a
20   presumption of truth. Iqbal, 556 U.S. at 678–79, 681.
21            Federal Rule of Civil Procedure 12(b)(1) permits dismissal of a claim when the
22   Court lacks subject-matter jurisdiction over the claims presented. Fed. R. Civ. P. 12(b)(1).
23   “[W]hen a federal court concludes that it lacks subject-matter jurisdiction, [it] must dismiss
24   the complaint in its entirety.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A failure
25   to exhaust administrative remedies bars federal subject-matter jurisdiction “where the
26   exhaustion statute explicitly limits the grant of subject matter jurisdiction and is an integral
27   part of the statute granting jurisdiction.” McBride Cotton & Cattle Corp. v. Veneman, 290
28   F.3d 973, 979 (9th Cir. 2002).


                                                   -4-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 9 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 5 of 17



 1       III.   Discussion
 2                  A. Administrative Exhaustion
 3           Regulations implementing the Public Health Services Act require health insurance
 4    plans to provide internal processes for “full and fair review” of adverse benefits decisions.
 5    See 45 C.F.R. § 147.136(b); 29 C.F.R. § 2560.503–1(h). These requirements apply both to
 6    those health plans subject to the Employee Retirement Income Security Act (“ERISA”)
 7    and those not subject to ERISA. Although ERISA does not explicitly require exhaustion
 8    of administrative remedies, federal courts have held that “an ERISA plaintiff claiming a
 9    denial of benefits must avail himself or herself of a plan’s own internal review procedures
10    before bringing suit in federal court.” Vaught v. Scottsdale Healthcare Corp. Health Plan,
11    546 F.3d 620, 626 (9th Cir. 2008) (internal quotation omitted); see also Amato v. Bernard,
12    618 F.2d 559, 568 (9th Cir. 1980) (“federal courts have the authority to enforce the
13    exhaustion requirement in suits under ERISA” and “as a matter of sound policy they should
14    usually do so”).
15           Exhaustion is not required if “resort to the administrative route is futile or the
16    remedy inadequate.” Amato, 618 F2d at 568 (internal quotation omitted); see also Harrow
17    v. Prudential Ins. Co. of Am., 279 F.3d 244, 252 (3d Cir. 2002) (courts require exhaustion
18    of administrative remedies for ERISA claim benefits but not for claims of substantive
19    statutory violations). Furthermore, ERISA’s court-created exhaustion requirement applies
20    only if the relevant plan requires exhaustion. Spinedex Physical Therapy USA Inc. v.
21    United Healthcare of Ariz., Inc., 770 F.3d 1282, 1298–99 (9th Cir. 2014).
22           Here, the Plan contains an exhaustion provision stating that “no action at law or in
23    equity can be brought to recover on this Plan until the appeals procedure has been
24    exhausted as described in this Plan.” (Doc. 1–2 at 77.) The R&R found that this exhaustion
25    provision was ambiguous and that it was not clear if the parties intended the internal
26    appeals process to apply to a Title VII or Equal Protection Clause challenge to a Plan
27    exclusion; therefore, the R&R held that the intent of the parties was a matter for
28    determination by the trier of fact based on extrinsic evidence. (Doc. 46 at 3–5.) State


                                                  -5-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 10 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 6 of 17



 1    Defendants object, arguing that the Plan’s exhaustion provision is unambiguous and that it
 2    required Plaintiff to exhaust the Plan’s internal appeals process prior to suing. (Doc. 52 at
 3    2-6; see also Doc. 26 at 6–8.) Plaintiff responds that the exhaustion requirement is
 4    inapplicable because Plaintiff is not seeking to recover on the Plan but, instead, is seeking
 5    to have the Plan declared unlawful under Title VII and the Equal Protection Clause. (Doc.
 6    57 at 3–6.)
 7           The Court agrees with Plaintiff that the Plan’s exhaustion provision is inapplicable
 8    to the claims asserted in this litigation. Contrary to State Defendants’ assertions, Plaintiff
 9    is not seeking to “recover on th[e] Plan.” Rather, Plaintiff is seeking declaratory and
10    injunctive relief for alleged violations of Title VII and the Equal Protection Clause. (Doc.
11    1 at 16–22.) Neither the administrative exhaustion doctrine, nor the Plan itself, bars
12    Plaintiff’s suit. The Court will deny State Defendants’ Motion to Dismiss to the extent it
13    argues that Plaintiff’s claims are barred by a failure to exhaust administrative remedies.
14                  B. Sovereign Immunity
15           The Eleventh Amendment provides that “[t]he Judicial power of the United States
16    shall not be construed to extend to any suit in law or equity, commenced or prosecuted
17    against one of the United States by citizens of another state . . .” U.S. Const. Amend. XI.
18    The doctrine of sovereign immunity has been interpreted to bar suits against an
19    unconsenting state brought by private parties, whether or not they are citizens of that state,
20    and regardless of the nature of the relief sought. See Seminole Tribe of Fla. v. Fla., 517
21    U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984);
22    Hans v. Louisiana, 134 U.S. 1, 15 (1890); but see 42 U.S.C. § 2000d-7 (sovereign
23    immunity does not bar suit against a state for a violation of specified federal statutes
24    prohibiting discrimination, including Title VI, if the state receives federal funds).
25           The Ex Parte Young exception to the doctrine of sovereign immunity permits
26    actions seeking prospective injunctive relief against a state officer whose acts allegedly
27    violate federal law. Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645
28    (2002) (“a court need only conduct a straightforward inquiry into whether [the] complaint


                                                  -6-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 11 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 7 of 17



 1    alleges an ongoing violation of federal law and seeks relief properly characterized as
 2    prospective”); but see Edelman v. Jordan, 415 U.S. 651, 678 (1974) (the Eleventh
 3    Amendment bars a retroactive payment by the state of benefits found to have been
 4    wrongfully withheld).
 5            Defendants contend that the doctrine of sovereign immunity bars Plaintiff’s claims
 6    against Defendants Davidson and Shannon as state officers. (Doc. 24 at 14–15.) Defendants
 7    contend that Plaintiff is actually seeking “a reversal of the Health Plan’s August 10, 2018
 8    denial of coverage for his gender reassignment surgery.” (Id. at 15.) Defendants
 9    characterize Plaintiff’s remedy as “in fact, a ‘retroactive payment of benefits’” that is
10    barred by the Eleventh Amendment pursuant to Edelman v. Jordan, 415 U.S. 651 (1974).
11    (Id.)
12            The R&R found that Plaintiff’s “proposed remedy is entirely prospective” and
13    therefore “falls comfortably within the Ex Parte Young exception.” (Doc. 46 at 10.) As
14    discussed supra, Plaintiff is seeking injunctive and declaratory relief, not a recovery of
15    benefits under the Plan. He is not seeking any remedy based on his past denial of coverage
16    but, instead, prospective relief requiring his surgery to be evaluated for medical necessity
17    under the Plan’s generally applicable standards and procedures. State Defendants’ Motion
18    to Dismiss, and their Objection to the R&R’s findings on sovereign immunity, rely upon a
19    mischaracterization of Plaintiff’s requested relief. The R&R is adopted in full with respect
20    to its findings on sovereign immunity. The Court will deny the Motion to Dismiss to the
21    extent it argues that this action is barred by the doctrine of sovereign immunity.
22                  C. Title VII of the Civil Rights Act
23            Title VII of the Civil Rights Act of 1964 prohibits an employer from discriminating
24    against an employee “with respect to his compensation, terms, conditions, or privileges of
25    employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). Health
26    insurance is a term, condition, or privilege of employment under Title VII. Newport News
27    Shipbuilding & Dry Dock Co. v. EEOC, 462 U.S. 669, 682 (1983). An employer violates
28    Title VII if, but for the individual’s sex, the employer’s treatment of the individual would


                                                  -7-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 12 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 8 of 17



 1    be different. City of L.A., Dep’t of Water & Power v. Manhart, 435 U.S. 702, 711 (1978).
 2    Gender discrimination at work based on sex stereotyping or perceived gender
 3    nonconformity is also prohibited by Title VII. Price Waterhouse v. Hopkins, 490 U.S. 228,
 4    240 (1989). Both men and women are protected by Title VII’s prohibition on sex
 5    discrimination. See id. at 251 (Title VII “strike[s] at the entire spectrum of disparate
 6    treatment of men and women resulting from sex stereotypes.” (internal quotation omitted));
 7    see also Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 79–81 (1998) (same-sex
 8    sexual harassment is actionable under Title VII).
 9           Sex discrimination can occur in the context of either “disparate treatment” or
10    “disparate impact.” Ricci v. DeStefano, 557 U.S. 557, 577 (2009); see also Healey v.
11    Southwood Psychiatric Hosp., 78 F.3d 128, 131 (3d Cir. 1996). Under a disparate impact
12    theory, a prima facie case of discrimination occurs when a facially neutral policy affects
13    members of a protected class in a discriminatory manner. Dothard v. Rawlinson, 433 U.S.
14    321, 328–29 (1977). This triggers a burden-shifting analysis wherein the employer must
15    prove that its practices are legitimately related to job performance or business necessity.
16    Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971); McDonnell Douglas Corp. v. Green,
17    411 U.S. 792, 802, (1973). “Proof of discriminatory motive is not required under a
18    disparate impact theory.” Hazen Paper Co. v. Biggins, 507 U.S. 604, 609 (1993) (internal
19    quotation and alteration omitted).
20           Under a disparate treatment theory, a prima facie case is made when “an employer
21    has treated a particular person less favorably than others because of a protected trait.” Ricci,
22    557 U.S. at 577 (internal quotation and alterations omitted). Such cases present “the most
23    easily understood type of discrimination.” Id. (internal quotation omitted). Where the
24    policy at issue is facially discriminatory, a disparate treatment—rather than disparate
25    impact—analysis is appropriate. Healey, 78 F.3d at 131. “[A] disparate treatment claim
26    cannot succeed unless the employee’s protected trait [] played a role in the [employer’s
27    decision-making process] and had a determinative influence on the outcome.” Hazen Paper
28    Co., 507 U.S. at 610. In some situations, discriminatory motive can “‘be inferred from the


                                                   -8-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 13 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 9 of 17



 1    mere fact of differences in treatment.’” Id. at 609 (citing Int’l Bhd. of Teamsters v. United
 2    States, 431 U.S. 324, 335–36 n. 15 (1977)).
 3           United States Circuit Courts are divided on whether discrimination based on a
 4    person’s transgender or transsexual identity constitutes sex discrimination for purposes of
 5    Title VII. Some courts have found that transgender individuals are a protected class in and
 6    of themselves; others have found that such individuals are protected, not by virtue of their
 7    status as transgendered, but by applying the analysis used in cases finding sex
 8    discrimination against cisgendered (i.e. not transgendered) individuals. See, e.g., Schwenk
 9    v. Hartford, 204 F.3d 1187, 1202 (9th Cir. 2000) (a transgender individual states a viable
10    sex discrimination claim if the perpetrator was motivated by the victim’s real or perceived
11    non-conformance to socially constructed gender norms); EEOC v. R.G. &. G.R. Harris
12    Funeral Homes, Inc., 884 F.3d 560, 574–75 (6th Cir. 2018), cert. granted in part sub nom.
13    R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, 139 S. Ct. 1599 (2019) (“discrimination
14    on the basis of transgender and transitioning status violates Title VII”); Etsitty v. Utah
15    Transit Auth., 502 F.3d 1215, 1222 (10th Cir. 2007) (“transsexuals are not a protected class
16    under Title VII”); Smith v. City of Salem, Ohio, 378 F.3d 566, 575 (6th Cir. 2004) (“a label,
17    such as ‘transsexual,’ is not fatal to a sex discrimination claim where the victim has suffered
18    discrimination because of his or her gender non-conformity”); Glenn v. Brumby, 663 F.3d
19    1312, 1317 (11th Cir. 2011) (“discrimination against a transgender individual because of
20    her gender-nonconformity is sex discrimination”).
21           District Courts in the Ninth Circuit have found that discrimination based on
22    transgender or transsexual identity violates Title VII. See Prescott v. Rady Children’s
23    Hosp.-San Diego, 265 F. Supp. 3d 1090, 1099 (S.D. Cal. 2017) (“discrimination on the
24    basis of transgender identity is discrimination on the basis of sex”); Roberts v. Clark Cnty.
25    Sch. Dist., 215 F. Supp. 3d 1001, 1014 (D. Nev. 2016) (“discrimination against a person
26    based on transgender status is discrimination ‘because of sex’ under Title VII”); Erickson
27    v. Bartell Drug Co., 141 F. Supp. 2d 1266, 1271 (W.D. Wash. 2001) (“disparate treatment
28    based on unique, sex-based characteristics . . . is sex discrimination prohibited by Title


                                                   -9-

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 14 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 10 of 17



 1    VII.”)
 2             In the current 2019–2020 term, the Supreme Court will address whether Title VII
 3    prohibits discrimination against transgender people based on (1) their status as
 4    transgendered or (2) sex stereotyping under Price Waterhouse v. Hopkins, 490 U.S. 228
 5    (1989). R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, 139 S. Ct. 1599 (2019).
 6    Congress has not explicitly added transgender status to the list of protected classes under
 7    Title VII, though such legislation has been proposed. See, e.g., The Equality Act: H.R. 5,
 8    116th Cong. (2019).
 9             The R&R found that Plaintiff’s Title VII claim fails as a matter of law because
10    discrimination based on a person’s transsexual status is not discrimination based on sex.
11    (Doc. 46 at 8.) The Court disagrees and finds that Plaintiff has alleged a sufficient factual
12    and legal basis to survive dismissal of his Title VII claim. Discrimination based on
13    transgender status or identity is discrimination based on sex because, but for the
14    individual’s sex, the employer’s treatment of the individual would be different. Manhart,
15    435 U.S. at 711. The sex characteristic is inseparable from transgender identity: had
16    Plaintiff been born a male, rather than a female, he would not suffer from gender dysphoria
17    and would not be seeking gender reassignment surgery. See Schwenk, 204 F.3d at 1201–
18    02 (Plaintiff’s transsexuality was at least one motivating factor for the attack and therefore
19    it occurred “because of gender”). Title VII’s prohibition against sex discrimination is not
20    limited to acts of overt harassment, and Schwenk’s reasoning is persuasive here.
21             Like the plaintiff in Schwenk, Plaintiff’s alleged harm occurred because his natal
22    sex does not match his gender identity. The Plan at issue covers cisgender individuals
23    requiring medically necessary hysterectomies but does not cover transgender individuals
24    requiring medically necessary hysterectomies for the purpose of gender reassignment. Had
25    Plaintiff required a hysterectomy for any medically necessary purpose other than gender
26    reassignment, the Plan would have covered the procedure. This narrow exclusion of
27    coverage for “gender reassignment surgery” is directly connected to the incongruence
28    between Plaintiff’s natal sex and his gender identity. Discrimination based on the


                                                  - 10 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 15 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 11 of 17



 1    incongruence between natal sex and gender identity—which transgender individuals, by
 2    definition, experience and display—implicates the gender stereotyping prohibited by Title
 3    VII. See Prescott, 265 F. Supp. 3d at 1099 (“by definition, a transgender individual does
 4    not conform to the sex-based stereotypes of the sex that he or she was assigned at birth”)
 5    (internal quotation and alteration omitted); see also Price Waterhouse, 490 U.S. at 250.
 6           Defendants assert that the State must engage in line-drawing in order to contain
 7    health care costs. This may be so, but such line drawing, when it results in unjustified
 8    disparate treatment or impact based on sex or gender, violates Title VII. Were Plaintiff a
 9    cisgender female, the Plan would cover Plaintiff’s medically necessary hysterectomy. The
10    Plan’s disparate treatment of Plaintiff’s medical needs—its exclusion of coverage for
11    gender reassignment surgery—potentially qualifies as sex discrimination because it
12    negatively impacts those, and only those, who do not conform to the gender identity
13    typically associated with the sex they were assigned at birth.
14           Defendants also assert that the exclusion targets a “service” rather than transgender
15    individuals. However, transgender individuals are the only people who would ever seek
16    gender reassignment surgery. No cisgender person would seek, or medically require,
17    gender reassignment. Therefore, as a practical matter, the exclusion singles out transgender
18    individuals for different treatment. Defendants’ bare assertion that the exclusion is
19    “neutral” is insufficient to support dismissal of the claim.
20           Whether the Plan’s categorical exclusion of a surgical procedure necessary to treat
21    a medical condition arising from Plaintiff’s transgender status constitutes impermissible
22    sex discrimination or gender-stereotyping is not a matter for the Court to determine on a
23    motion to dismiss. However, the Court finds that Plaintiff has alleged facts sufficient to
24    proceed with his Title VII claim. Therefore, the Court rejects the R&R’s findings on the
25    Title VII claim. State Defendants’ Motion to Dismiss will be denied as to the Title VII
26    claim.2
27    2
       Based on the Court’s denial of State Defendants’ Motion to Dismiss as to Plaintiff’s Title
      VII claim, the Objection of Defendants Arizona Board of Regents, Ron Shoopman, Larry
28    Penley, Ram Krishan, Bill Ridenour, Lyndel Manon, Karrin Taylor Robson, Jay Heiler,
      and Fred DuVal (Doc. 51) will be denied as moot. The Court notes, however, that if these

                                                  - 11 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 16 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 12 of 17



 1                  D. Title VII Exhaustion
 2           Title VII requires a complainant to file a charge with the EEOC within one hundred
 3    and eighty days after the alleged unlawful employment practice occurred. 42 U.S.C. §
 4    2000e-5(e)(1). The Complainant must provide notice of the charge to “the person against
 5    whom such charge is made within ten days” of filing the charge.” Id. “One function of the
 6    administrative charge is to provide information to enable the EEOC to determine the scope
 7    of the alleged violation and to attempt conciliation.” Kaplan v. Int’l All. of Theatrical &
 8    Stage Emp. & Motion Picture Mach. Operators of U.S. & Canada, 525 F.2d 1354, 1359
 9    (9th Cir. 1975), abrogated on other grounds by Laughon v. Int’l Alliance of Theatrical
10    Stage Employees, 248 F.3d 931 (9th Cir. 2001). The charge must be sufficient to notify the
11    recipient that employment discrimination is claimed. See Cooper v. Bell, 628 F.2d 1208,
12    1211 (9th Cir. 1980).
13           A plaintiff’s failure to “substantially comply” with the EEOC claim presentation
14    requirements requires the dismissal of Title VII claims for lack of subject-matter
15    jurisdiction. Sommatino v. United States, 255 F.3d 704, 707–11 (9th Cir. 2001) (district
16    court lacked subject-matter jurisdiction over Title VII claims where complainant
17    communicated with EEOC counselor but never filed formal charge). “[T]he jurisdictional
18    scope of a Title VII claimant’s court action depends upon the scope of both the EEOC
19    charge and the EEOC investigation.” Id. at 709 (internal quotation omitted). The court has
20    jurisdiction over “charges of discrimination that are like or reasonably related to the
21    allegations in the EEOC charge, or that fall within the EEOC investigation which can
22    reasonably be expected to grow out of the charge of discrimination.” Id. (internal quotation
23    omitted).
24           Generally, “Title VII claimants may sue only those named in the EEOC charge[.]”
25    Sosa v. Hiraoka, 920 F.2d 1451, 1458 (1990). However, “Title VII charges can be brought
26    against persons not named in an E.E.O.C. complaint as long as they were involved in the
27    acts giving rise to the [] claims.” Id. at 1458–59 (internal quotation omitted). Furthermore,
28    Defendants sought dismissal of Plaintiff’s Title VII claim, they should have filed a Motion
      to Dismiss or joined the State Defendants’ Motion to Dismiss.

                                                 - 12 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 17 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 13 of 17



 1    the court has jurisdiction over defendants not named in the charge if “the EEOC or
 2    defendants themselves should have anticipated” that they would be named in a Title VII
 3    suit. Id. at 1459 (internal quotation omitted). Additionally, “if the respondent named in the
 4    EEOC charge is a principal or agent of the unnamed party, or if they are substantially
 5    identical parties, suit may proceed against the unnamed party.” Id. (internal quotation
 6    omitted).
 7           State Defendants contend that because Plaintiff named only ABOR in his EEOC
 8    Charge and not the State of Arizona or the ADOA, he failed to exhaust his administrative
 9    remedies and this Court lacks subject-matter jurisdiction over his Title VII claim. (Doc. 24
10    at 16–17). The R&R did not reach this argument. The Court finds that the State of Arizona
11    was involved in the acts giving rise to Plaintiff’s Title VII claim. See Sosa, 920 F.2d at
12    1458–59. Furthermore, the State of Arizona reasonably should have anticipated that it
13    would be named in a Title VII suit arising from Plaintiff’s EEOC charge. Id. at 1459.
14    Therefore, the Court has jurisdiction over the Title VII claim against the State of Arizona.
15    The Court will deny State Defendants’ Motion to Dismiss to the extent it argues failure to
16    exhaust Title VII administrative remedies.
17                  E. Equal Protection
18           “The Equal Protection Clause of the Fourteenth Amendment commands that no
19    State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’
20    which is essentially a direction that all persons similarly situated should be treated alike.”
21    City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). “[L]egislation is
22    presumed to be valid” under the Equal Protection Clause unless it classifies people based
23    on inherently suspect characteristics such as race, national origin, or gender. Id. at 440–41;
24    Graham v. Richardson, 403 U.S. 365, 372 (1971). Heightened judicial scrutiny may apply
25    where the individual is a member of a “discrete and insular minority,” Graham, 403 U.S.
26    at 372, or has an “immutable characteristic determined solely by the accident of birth” that
27    bears no relationship to his or her ability to contribute to society, Frontiero v. Richardson,
28    411 U.S. 677, 686–87 (1973).


                                                   - 13 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 18 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 14 of 17



 1           In the case of governmental classifications based on gender, an “exceedingly
 2    persuasive” justification is required. United States v. Virginia, 518 U.S. 515, 531 (1996).
 3    A gender classification fails unless it is “substantially related to the achievement of an
 4    important governmental interest.” Hibbs v. Dep’t of Human Res., 273 F.3d 844, 855 (9th
 5    Cir. 2001). Application of this “heightened” or “intermediate” scrutiny standard shifts the
 6    burden of proof to the government to show that the standard has been met. Id. at 855. The
 7    burden of proof creates “a rebuttable presumption of unconstitutionality for state-
 8    sponsored    gender   discrimination.”    Id.   Heightened    scrutiny   for   gender-based
 9    classifications, as opposed to classifications based on non-suspect statuses, is necessary
10    because “the sex characteristic frequently bears no relation to ability to perform or
11    contribute to society.” Frontiero, 411 U.S. at 686.
12           In contrast, a government action or classification “neither involving fundamental
13    rights nor proceeding along suspect lines is accorded a strong presumption of validity” and
14    is subject to only rational-basis review. Heller v. Doe, 509 U.S. 312, 319–21 (1993).
15    “[L]egislation is presumed to be valid and will be sustained if the classification [] is
16    rationally related to a legitimate state interest.” Cleburne, 473 U.S. at 439. There must be
17    “a rational relationship between the disparity of treatment and some legitimate government
18    purpose.” Heller, 509 U.S. at 320. The burden rests with the party attacking the
19    classification to “negative every conceivable basis which might support it.” Id.
20           The difference between non-suspect classifications and suspect classifications is
21    whether “individuals in the group . . . have distinguishing characteristics relevant to
22    interests the State has the authority to implement[.]” Cleburne, 473 U.S. at 441 (citing
23    Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 313 (1976)). Classes warranting heightened
24    scrutiny are those “discrete and insular” groups that are “saddled with such disabilities,”
25    “subjected to such a history of purposeful unequal treatment, or relegated to such a position
26    of political powerlessness as to command extraordinary protection from the majoritarian
27    political process.” Murgia, 427 U.S. 307, 313 (1976) (internal quotation omitted).
28           “[A] bare desire to harm a politically unpopular group cannot constitute a legitimate


                                                 - 14 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 19 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 15 of 17



 1    government interest.” Romer v. Evans, 517 U.S. 620, 634 (1996). Furthermore, a state’s
 2    “valid interest in preserving [] fiscal integrity” and limiting its expenditures do not justify
 3    “invidious classification[s]” between citizens. Shapiro v. Thompson, 394 U.S. 618, 633
 4    (1969), overruled in part on other grounds by Edelman v. Jordan, 415 U.S. 651 (1974);
 5    see also Collins v. Brewer, 727 F. Supp. 2d 797, 811 (D. Ariz. 2010), aff’d sub nom. Diaz
 6    v. Brewer, 656 F.3d 1008 (9th Cir. 2011) (cost concerns could not justify denying insurance
 7    coverage to same-sex couples under rational basis review); but see IMS Health Inc. v.
 8    Sorrell, 630 F.3d 263, 276 (2d Cir. 2010) (state has a “substantial interest” in lowering
 9    health care costs). When the cost of health insurance for a class of persons excluded from
10    coverage comprises only a small percentage of the State’s health insurance expenditures
11    for its employees, an Equal Protection claim is strengthened. Collins, 727 F. Supp. 2d at
12    811-12.
13           The R&R found that Plaintiff “has alleged facts that, if true, could justify a
14    heightened level of scrutiny,” and that State Defendants had not shown that the Plan’s
15    exclusion of gender reassignment surgery would survive a heightened level of scrutiny.
16    (Doc. 46 at 9-10.) State Defendants object, arguing that rational basis review is applicable
17    and that, even if a heightened level of scrutiny were to apply, the Plan’s exclusion would
18    survive such scrutiny based on the governmental interest in containing and reducing health
19    care costs. (Doc. 52 at 6-10.) Plaintiff responds that, in the Ninth Circuit, transgender status
20    is a suspect or quasi-suspect classification subject to heightened scrutiny. (Doc. 57 at 9
21    (citing Karnoski v. Trump, 926 F.3d 1180, 1200 (9th Cir. 2019).) Plaintiff further argues
22    that, under any standard of scrutiny, State Defendants’ asserted interest in reducing health
23    care costs is insufficient as a matter of law to justify “treating the costs associated with
24    transition-related surgery differently from the costs associated with other medically
25    necessary treatments.” (Id. at 10-11.)
26           Plaintiff has alleged a sufficient factual and legal basis to survive the Motion to
27    Dismiss on his Equal Protection claim. The Court agrees with the R&R that Plaintiff has
28    alleged sufficient facts that, if true, could justify a heightened level of scrutiny. But even


                                                   - 15 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 20 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 16 of 17



 1    were the Court to apply rational basis review to Plaintiff’s Equal Protection claim—
 2    requiring the government to show only that the exclusion of gender reassignment surgery
 3    is rationally related to a legitimate interest—it is not certain that Plaintiff’s claim would
 4    fail that test. The Court finds Romer v. Evans instructive. 517 U.S. 620 (1996). In that case,
 5    the United States Supreme Court held that a Colorado state law that precluded any
 6    government action designed to protect people who were not heterosexual from
 7    discrimination violated the Equal Protection clause. Id. at 624. The Court applied rational
 8    basis review to the state law and found that it bore no rational relationship to a legitimate
 9    state interest. Id. at 632–35. The Court also found that the state law was motivated by
10    animosity toward non-heterosexuals and that classifications based purely on animosity
11    toward a “politically unpopular group” are unconstitutional. Id. at 634–35.
12           Limiting health care costs is a legitimate state interest, but that interest cannot be
13    furthered by arbitrary classifications or by harming a politically unpopular or vulnerable
14    group. See Collins, 727 F. Supp. 2d at 811. Plaintiff has alleged facts plausibly showing
15    that the Plan’s exclusion of gender reassignment surgery is not rationally related to a
16    legitimate government interest. Therefore, the Motion to Dismiss will be denied as to the
17    Equal Protection claim.
18           IT IS ORDERED:
19       1. Plaintiff’s Objection to the Report and Recommendation (Doc. 49) is granted.
20       2. Defendants State of Arizona, Andy Tobin, and Paul Shannon’s Objection (Doc. 52)
21           is overruled.
22       3. Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
23           Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred DuVal’s
24           Objection (Doc. 51) is overruled as moot.
25       4. The Report and Recommendation (Doc. 46) is adopted in part, rejected in part,
26           and modified in part, as set forth above.
27    ....
28    ....


                                                  - 16 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 21 of 22
     Case 4:19-cv-00035-RM-LAB Document 69 Filed 12/23/19 Page 17 of 17



 1       5. Defendants State of Arizona, Andy Tobin, and Paul Shannon’s Motion to Dismiss
 2          (Doc. 24) is denied.
 3          Dated this 20th day of December, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 17 -

     Case 1:19-cv-00272-LCB-LPA Document 40 Filed 01/02/20 Page 22 of 22
